Citation Nr: 9901386	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  96-35 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a neck condition 
secondary to service-connected right shoulder disability. 

2.  Entitlement to an increased rating for right shoulder 
disability, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1962 to 
September 1966.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from January and May 1996 rating decisions 
of the Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  In the January 1996 rating decision, 
the RO granted service connection for a right shoulder 
disability, rated as 20 percent disabling from October 28, 
1991; rated as 100 percent disabling under paragraph 30 from 
May 7, 1993; rated as 40 percent disabling from August 1, 
1993; and rated as 20 percent disabling from December 18, 
1995.  In October 1997, following additional development, the 
RO increased the rating for right shoulder disability to 30 
percent.  

In a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet.App. 35 
(1993).  There is nothing in the record showing that the 
veteran was only seeking a 30 percent rating for his service-
connected right shoulder disability.  Further, there is no 
written withdrawal of the issue under 38 C.F.R. § 20.204.  
Therefore, the Board will consider the increased rating issue 
on appeal.  

For consistency and economy, the Board employs the term 
right shoulder disability to represent the service-
connected post-operative right shoulder repair for status 
post, history of trauma with fracture of right distal 
clavicle, rotator cuff tear, and degenerative joint disease 
at the acromioclavicular joint.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained.

2.  The veteran has failed to submit evidence to justify a 
belief by a fair and impartial individual that a claim for 
service connection for a neck condition secondary to service-
connected right shoulder disability is plausible.  

3.  The veterans service-connected right shoulder disability 
is manifested by markedly reduced range of motion and extreme 
pain on use of the right arm; the symptomatology approximates 
that of limitation of motion of the arm to 25 degrees from 
the side.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a neck condition secondary to service-
connected right shoulder disability.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  The criteria for a 40 percent rating for right shoulder 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.2, 4.7, 4.40, 4.45, 4.68, 4.71, Plate 
I, 4.71a, Diagnostic Codes 5200, 5201, 5202 (1998); DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records are negative for complaint of or 
treatment for a neck condition.  The records do show that the 
veteran injured his right shoulder in April 1965 when he fell 
forward on a cement walk.  

On VA examination in March 1992, the veteran reported having 
moderate, chronic pain in the neck and right trapezius 
muscle.  It was noted that he was right-handed.  On clinical 
evaluation, neck motion allowed rotation 85/85, lateral 
bending 45/45, flexion 30 and extension 35.  Neck and 
trapezius muscles were nontender.  X-rays of the right 
shoulder revealed moderate degenerative arthritis at the 
acromioclavicular joint.  

In a VA progress report dated in October 1992, a VA physician 
opined that the veterans neck complaints were possibly 
related to C5 distribution deficit with cervical root 
compression.  

A March 1993 operation report reflects that the veteran 
underwent surgery to correct a massive right rotator cuff 
tear, arthritis of the acromioclavicular joint, and non-union 
of a right distal clavicle fracture separation.  Thereafter, 
physical therapy was provided.  

The veteran was afforded a VA examination for his right 
shoulder condition in December 1995.  He reported that he was 
taking anti-inflammatory medicine for his neck condition; 
however, the examiner did not identify any chronic neck 
disability at that time.  Physical examination revealed a 12 
centimeter scar over the anterior aspect of the right 
shoulder, obvious atrophy of the shoulder girdle, and 
tenderness to palpation in the acromioclavicular area as well 
as crepitations.  There was no erythema of the shoulder 
joint.  Range of motion of the shoulder was forward flexion 
to 110 degrees, abduction to 90 degrees, and internal and 
external rotation to 80 degrees.  The diagnoses were history 
of blunt trauma, right shoulder with old clavicular fracture 
with non-union; rotator cuff tear of the right shoulder; and 
degenerative joint disease of the right shoulder.  

In a January 1996 rating action, the RO granted service 
connection for a right shoulder disability, rated as 20 
percent disabling from October 28, 1991; rated as 100 percent 
disabling under paragraph 30 from May 7, 1993; rated as 40 
percent disabling from August 1, 1993; and rated as 20 
percent disabling from December 18, 1995.. 

In an April 1996 statement, the physician who performed the 
December 1995 VA examination indicated that after reviewing 
the veterans claims file, including the most recent cervical 
spine X-ray results from December 1995, there was no evidence 
of degenerative joint disease of the cervical spine.  The 
physician further stated that since he could not make a 
diagnosis for degenerative joint disease for the cervical 
spine he did not find any relationship between the veterans 
neck complaints and his right shoulder condition.  

Received in 1997 were VA treatment records dated from August 
1991 to August 1997.  The records show that in January 1996, 
while being treated for physical therapy purposes, the 
veteran complained of neck pain as well as episodic numbness 
in his right arm.  The examiners impression was postural 
torticollis due to poor postural habits and significant 
degenerative joint disease.  In March 1996, the veteran was 
treated for myofascial injury to the neck and right shoulder 
secondary to trauma resulting from a motor vehicle accident.  
Thereafter, he was treated for multiple joint pain and 
swelling associated with probable fibromyalgia, episodic 
inflammatory monarthritis, degenerative joint disease, and 
gout.  On orthopedic consultation in June 1997, he complained 
of increased pain, intermittent numbness and swelling, and a 
tearing sensation in the right shoulder.  On physical 
examination in July 1997, there was diminished deep tendon 
reflexes and tenderness in the right arm.  Range of motion of 
the right shoulder was flexion to 100 degrees, abduction to 
85 degrees, external rotation to 20 degrees, and internal 
rotation to 24 degrees.  X-rays of the right shoulder 
revealed rotator cuff calcification formation along the right 
humerus and widening of the acromioclavicular joint.  
Cervical X-rays revealed minimal degenerative disc changes at 
C4-5 with moderately severe changes with marginal 
hypertrophy, most prominently at C3-4 and C4-5 on the right.  
The examiners impression was cervical radiculopathy versus 
brachial plexus impairment secondary to status post right 
shoulder disability.  

In October 1997, the RO increased the rating for the right 
shoulder disability to 30 percent.  

On VA orthopedic examination in December 1997, it was noted 
that the veterans right shoulder was noticeably deformed in 
comparison to the left shoulder, being slight inferior to its 
normal location.  There was no warmth or erythema.  The 
shoulder was painful to palpation, particularly laterally.  
Range of motion was dramatically limited by weakness, 
stiffness and pain as follows:  flexion maximum was 70 
degrees, which could be raised to 180 degrees passively but 
with substantial pain; abduction maximum was 60 degrees, 
which could be raised to 160 degrees but with dramatic pain; 
external rotation was 40 degrees passive and active but with 
significant pain at the end of motion; internal rotation was 
60 degrees active and passive, but with substantial pain at 
the end of the movement; adduction was 30 degrees active and 
passive; and extension was 20 degrees, which could be 
passively augmented to 30 degrees but with dramatic 
discomfort.  The diagnoses were status post rotator cuff 
tear, status post right clavicular fracture, and degenerative 
joint disease of the right shoulder and acromioclavicular 
joint.  The examiner commented that the veterans right 
shoulder disability made it very difficult for him to engage 
in activities with his right arm because of the pain and 
restriction of motion involved in the use of his right 
shoulder which would interfere with any professional or 
leisure activity which involved the use of the dominant arm.  

On VA neurological examination, the veteran complained of 
right shoulder pain since 1964 which worsened around 1990 and 
had stayed the same since.  He reported that he worked as a 
chef until 1990, but had been unable to work as a chef 
because of decreased mobility of his shoulder, and pain with 
use of his right arm.  He reported that he could not write 
legibly, could not exercise any fine motor control of his 
right hand, and had very limited flexibility with his right 
shoulder, thus limiting his right arm motion.  He indicated 
that when he turned his head to the right he had tingling 
sensations going down his right arm.  He said his right arm 
was weak but denied a specific muscle group or motions which 
were weak.  He reported numbness in the first three digits of 
his right hand.  Objective findings revealed cranial nerves 
II through XII were intact.  All muscles groups of the right 
arm were tested at 4+/5 strength although the examiner noted 
that the veteran did not seem to be giving excellent effort 
to this exercise.  Deltoids, biceps, triceps, supination, 
pronation, wrist flexion, wrist extension, finger extension 
two through five, finger flexion two through five, 
interosseous muscles, thumb opposition, thumb abduction and 
thumb adduction were all 5+/5.  The examiner noted that the 
veteran did not seem to have any neurologic compromise to his 
right arm.  

A VA progress note dated in May 1998 indicated that the 
combination of the EMGs, MRIs and nerve conduction studies, 
in conjunction with the veterans physical examinations all 
supported the fact that the veteran did not have any 
neurological deficits or neurological symptoms associated 
with the right shoulder with the exception of right carpal 
tunnel syndrome.  A VA progress note dated in June 1998 noted 
that the veterans carpal tunnel syndrome on the right was 
most likely responsible for the neurologic symptoms and did 
not appear to be secondary to right clavicular rotator cuff 
tear, open acromioplasty or any other shoulder complications.  

Analysis

I.  Secondary Service Connection for a Neck Condition

In general, service connection may be granted for disability 
resulting from disease or injury incurred or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Additionally, a disability which is 
proximately due to, or results from, another disease or 
injury for which service connection has been granted shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  Specifically, when aggravation of a disease or 
injury for which service connection has not been granted is 
proximately due to, or is the result of, a service-connected 
condition, the veteran shall be compensated for the degree of 
disability, and no more, over and above the degree of 
disability existing prior to the aggravation.  Allen v, 
Brown, 7 Vet.App. 439, 448 (1995).

However, in making any claim for service connection, the 
veteran has the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  38 U.S.C.A. § 
5107(a).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).

Establishing a well-grounded claim for service connection 
requires more than an allegation that the particular 
disability had its onset in service or was caused or 
aggravated by a service-connected condition.  It requires 
evidence relevant to the requirements for service connection 
and of sufficient weight to make the claim plausible and 
capable of substantiation.  See Tirpak v. Derwinski, 2 
Vet.App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet.App. 78, 
81 (1990).  The kind of evidence needed to make a claim well-
grounded depends upon the types of issues presented by a 
claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-93 (1993).  For 
some factual issues, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Id. at 93.

The three elements of a "well-grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by medical diagnosis; (2) evidence of incurrence or 
aggravation of a disease or injury in service (or as the 
result of a service-connected condition) as provided by 
either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service (or 
service-connected) disease or injury and the current 
disability as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet.App. 498 (1995); see also 38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310; Allen, supra.

In this case, there is no competent evidence of record to 
support the contention that the veterans neck condition was 
either caused or aggravated by his service-connected right 
shoulder disability.  In this regard, the Board notes that 
the April 1995 VA examiners statement clearly indicates that 
there is no relationship between the veterans right shoulder 
disability and his neck condition.  The Board further notes 
that there is no competent evidence of a nexus between the 
veterans neck condition and his period of active service.  
In the absence of medical evidence of a nexus between the 
current neck condition and service or a service-connected 
disability, the claim for service connection is not plausible 
and, therefore, not well-grounded.  Rabideau v. Derwinski, 2 
Vet.App. 141, 143-44 (1992).

The Board rejects the veterans statements linking his neck 
condition to his service-connected right shoulder disability 
as probative of a well-grounded claim.  Such opinions involve 
medical causation or medical diagnosis as to the effect that 
the claims are plausible or possible as required by 
Grottveit.  As the United States Court of Veterans Appeals 
(Court) held in Espiritu v. Derwinski, 2 Vet.App. 492 (1992), 
lay persons are not competent to offer medical opinions, so 
the assertions of lay persons concerning medical causation 
cannot constitute evidence of a well-grounded claim.  
Further, the veteran's statements as to what a doctor may 
have told him inservice or after service, standing alone, are 
insufficient to establish a medical diagnosis and do not 
constitute competent evidence to support a well-grounded 
claim.  Warren v. Brown, 6 Vet.App. 4, 6 (1993).

Given the veterans failure to submit a well-grounded claim, 
the Board need not reach the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107.  

II.  Increased Rating for Right Shoulder Disability

When a claimant is awarded service connection for a 
disability and subsequently appeals the ROs initial 
assignment of a rating for that disability the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).  Upon review 
of the entire record, the Board concludes that all relevant 
facts have been developed and that no further duty to assist 
the veteran is required.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.).  (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  (d) Excess fatigability.  (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly.  (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

Ratings for functional impairment of the upper extremities 
are based upon which extremity is the major or minor 
extremity, i.e., the one predominantly used by the 
individual.  Only one extremity is considered to be major and 
a person is presumed to be right-handed unless there is 
evidence of left-handedness.  38 C.F.R. § 4.69.  The VA 
medical examination conducted in March 1992 reflects that the 
veteran is right-handed.  Thus, the rating for the right 
shoulder is to be made on the basis of that upper extremity 
being the major extremity.

The veteran contends that his right shoulder disability is 
more severe than contemplated by the 30 percent disability 
rating assigned.

Under the criteria of Diagnostic Codes 5003 and 5010, 
traumatic arthritis is rated based on limitation of motion of 
the joint affected.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 

When limitation of motion of the major arm is midway between 
the side and shoulder level, a 30 percent evaluation is 
assigned.  For limitation of motion of the major arm to 25 
degrees from the side, an evaluation of 40 percent is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Normal 
range of motion for the shoulder is as follows: forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees; 
internal rotation to 90 degrees; and external rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I.  

The most recent VA examination in December 1997 showed that 
while the veteran had markedly reduced range of motion at the 
right shoulder, motion of the arm was not limited to 25 
degrees from the side.  The evidence shows, however, that the 
veteran experiences severe pain when moving the arm which 
causes problems in his daily activities.  As noted above, 
38 C.F.R. §§ 4.40 and 4.45 require the Board to consider the 
veterans pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for his 
disability.  Indeed, in interpreting these regulations the 
Court in DeLuca v. Brown, 8 Vet.App. 202 (1995), held that 
all complaints of pain, fatigability, etc., shall be 
considered when put forth by the veteran.  In accordance 
therewith, the objective evidence of pain in the right 
shoulder with a resulting limitation of motion have been 
considered, and after also considering the doctrine of 
reasonable doubt, the Board concludes that the symptomatology 
attributable to the veteran's right shoulder disability 
approximates that of limitation of motion of the arm to 25 
degrees from the side.  In addition, the Board notes that the 
comments of the most recent VA examiner can be interpreted as 
showing a degree of functional loss due to pain and 
restricted motion in the right shoulder.  Accordingly, after 
considering the provisions of 38 C.F.R. §§ 4.40 and 4.45, the 
Board finds that the right shoulder disability picture 
approximates a 40 percent evaluation under Diagnostic Code 
5201.  38 U.S.C.A. §§ 1155, 5107, 38 C.F.R. § 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5201.

With respect to the veterans entitlement to a rating in 
excess of 40 percent, the Board has considered the 
possibility of rating the veteran under other Diagnostic 
Codes.  Under Diagnostic Code 5202, a 50 percent rating is 
warranted if there is fibrous union of the humerus, and a 60 
percent rating is warranted, if there is nonunion of the 
humerus.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  
Significantly, however, there is no evidence of a humerale 
deformity in this case, and hence, that Code cannot be used 
as the basis for an increased evaluation.  Likewise, while 
Diagnostic Code 5200 authorizes a 50 percent evaluation for 
ankylosis of the scapulohumeral articulation when the 
ankylosis is unfavorable (abduction limited to 25 degrees 
from the side), the evidence of movement belies any evidence 
of ankylosis.  Hence, resort to alternative Diagnostic Codes 
does not result in authorizing a rating in excess of 40 
percent.


ORDER

Entitlement to service connection for a neck condition as 
secondary to service-connected right shoulder disability is 
denied.

Entitlement to an increased rating for right shoulder 
disability is granted, subject to the applicable laws and 
regulations concerning the payment of monetary benefits.  




		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
